 

Exhibit 10.34

 

MULTIFAMILY NOTE

 

US $23,175,000.00 as of May 27, 2014

 

FOR VALUE RECEIVED, the undersigned ("Borrower") promises to pay to the order of
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
("Lender"), the principal amount of Twenty-Three Million One Hundred
Seventy-Five Thousand and no/100ths Dollars (US $23,175,000.00) (the "Mortgage
Loan"), together with interest thereon accruing at the Interest Rate on the
unpaid principal balance from the date the Mortgage Loan proceeds are disbursed
until fully paid in accordance with the terms hereof and of that certain
Multifamily Loan and Security Agreement dated as of the date hereof, by and
between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Loan Agreement").

 

1.             Defined Terms.

 

Capitalized terms used and not specifically defined in this Multifamily Note
(this "Note") have the meanings given to such terms in the Loan Agreement.

 

2.             Repayment.

 

Borrower agrees to pay the principal amount of the Mortgage Loan and interest on
the principal amount of the Mortgage Loan from time to time outstanding at the
Interest Rate or such other rate or rates and at the times specified in the Loan
Agreement, together with all other amounts due to Lender under the Loan
Documents. The outstanding balance of the Mortgage Loan and all accrued and
unpaid interest thereon shall be due and payable on the Maturity Date, together
with all other amounts due to Lender under the Loan Documents.

 

3.             Security.

 

The Mortgage Loan evidenced by this Note, together with all other Indebtedness
is secured by, among other things, the Security Instrument, the Loan Agreement
and the other Loan Documents. All of the terms, covenants and conditions
contained in the Loan Agreement, the Security Instrument and the other Loan
Documents are hereby made part of this Note to the same extent and with the same
force as if they were fully set forth herein. In the event of a conflict or
inconsistency between the terms of this Note and the Loan Agreement, the terms
and provisions of the Loan Agreement shall govern.

 

4.             Acceleration.

 

In accordance with the Loan Agreement, if an Event of Default has occurred and
is continuing, the entire unpaid principal balance of the Mortgage Loan, any
accrued and unpaid interest, including interest accruing at the Default Rate,
the Prepayment Premium (if applicable), and all other amounts payable under this
Note, the Loan Agreement and any other Loan Document shall at once become due
and payable, at the option of Lender, without any prior notice to Borrower,
unless applicable law requires otherwise (and in such case, after satisfactory
notice has been given).

 

Multifamily Note — MultistateForm 6010Page 1Fannie Mae06-12© 2012 Fannie Mae

 

 

5.           Personal Liability.

 

The provisions of Article 3 (Personal Liability) of the Loan Agreement are
hereby incorporated by reference into this Note to the same extent and with the
same force as if fully set forth herein.

 

6.           Governing Law.

 

This Note shall be governed in accordance with the terms and provisions of
Section 15.01 (Governing Law; Consent to Jurisdiction and Venue) of the Loan
Agreement.

 

7.           Waivers.

 

Presentment, demand for payment, notice of nonpayment and dishonor, protest and
notice of protest, notice of acceleration, notice of intent to demand or
accelerate payment or maturity, presentment for payment, notice of nonpayment,
grace and diligence in collecting the Indebtedness are waived by Borrower, for
and on behalf of itself, Guarantor and Key Principal, and all endorsers and
guarantors of this Note and all other third party obligors or others who may
become liable for the payment of all or any part of the Indebtedness.

 

8.           Commercial Purpose.

 

Borrower represents that the Indebtedness is being incurred by Borrower solely
for the purpose of carrying on a business or commercial enterprise or activity,
and not for agricultural, personal, family or household purposes.

 

9.           Construction; Joint and Several (or Solidary, as applicable)
Liability.

 

(a)          Section 15.08 (Construction) of the Loan Agreement is hereby
incorporated herein as if fully set forth in the body of this Note.

 

(b)          If more than one Person executes this Note as Borrower, the
obligations of such Person shall be joint and several (solidary instead for
purposes of Louisiana law).

 

10.         Notices.

 

All Notices required or permitted to be given by Lender to Borrower pursuant to
this Note shall be given in accordance with Section 15.02 (Notice) of the Loan
Agreement.

 

11.         Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Note, time is of the essence.

 

Multifamily Note — MultistateForm 6010Page 2Fannie Mae06-12© 2012 Fannie Mae

 

 

12.         Loan Charges Savings Clause.

 

Borrower agrees to pay an effective rate of interest equal to the sum of the
Interest Rate and any additional rate of interest resulting from any other
charges of interest or in the nature of interest paid or to be paid in
connection with the Mortgage Loan and any other fees or amounts to be paid by
Borrower pursuant to any of the other Loan Documents. Neither this Note, the
Loan Agreement nor any of the other Loan Documents shall be construed to create
a contract for the use, forbearance or detention of money requiring payment of
interest at a rate greater than the maximum interest rate permitted to be
charged under applicable law. It is expressly stipulated and agreed to be the
intent of Borrower and Lender at all times to comply with all applicable laws
governing the maximum rate or amount of interest payable on the Indebtedness
evidenced by this Note and the other Loan Documents. If any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower is interpreted so that any interest or other charge or amount provided
for in any Loan Document, whether considered separately or together with other
charges or amounts provided for in any other Loan Document, or otherwise
charged, taken, reserved or received in connection with the Mortgage Loan, or on
acceleration of the maturity of the Mortgage Loan or as a result of any
prepayment by Borrower or otherwise, violates that law, and Borrower is entitled
to the benefit of that law, that interest or charge is hereby reduced to the
extent necessary to eliminate any such violation. Amounts, if any, previously
paid to Lender in excess of the permitted amounts shall be applied by Lender to
reduce the unpaid principal balance of the Mortgage Loan without the payment of
any prepayment premium (or, if the Mortgage Loan has been or would thereby be
paid in full, shall be refunded to Borrower), and the provisions of the Loan
Agreement and any other Loan Documents immediately shall be deemed reformed and
the amounts thereafter collectible under the Loan Agreement and any other Loan
Documents reduced, without the necessity of the execution of any new documents,
so as to comply with any applicable law, but so as to permit the recovery of the
fullest amount otherwise payable under the Loan Documents. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, and any amount paid
or agreed to be paid to Lender for the use, forbearance or detention of the
Indebtedness, shall be deemed to be allocated and spread ratably over the stated
term of the Mortgage Loan. Unless otherwise required by applicable law, such
allocation and spreading shall be effected in such a manner that the rate of
interest so computed is uniform throughout the stated term of the Mortgage Loan.

 

13.         WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF BORROWER AND LENDER (A) AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE
OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE
OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

Multifamily Note — MultistateForm 6010Page 3Fannie Mae06-12© 2012 Fannie Mae

 

 

14.         Receipt of Loan Documents.

 

Borrower acknowledges receipt of a copy of each of the Loan Documents.

 

15.         Incorporation of Schedules.

 

The schedules, if any, attached to this Note are incorporated fully into this
Note by this reference and each constitutes a substantive part of this Note.

 

16.         Defined Terms.

 

(a)          As used hereunder, the term "Maximum Lawful Rate" shall mean the
maximum lawful rate of interest which may be contracted for, charged, taken,
received or reserved by Lender in accordance with the applicable laws of the
State of Texas (or applicable United States federal law to the extent that such
law permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law), taking into account all Charges (as
defined below) made in connection with the transaction evidenced by this Note
and the other Loan Documents.

 

(b)          As used hereunder, the term "Charges" shall mean all fees, charges
and/or any other things of value, if any, contracted for, charged, taken,
received or reserved by Lender in connection with the transactions relating to
this Note and the other Loan Documents, which are treated as interest under
applicable law.

 

17.         Procedural Obligations of Borrower.

 

(a)          In addition to the provisions of Section 12 above, Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against this Note and/or the Indebtedness then
owing by Borrower to Lender. All calculations of the rate of interest contracted
for, charged, taken, reserved or received by Lender for the use, forbearance or
detention of any debt evidenced by this Note and/or any other Loan Documents,
that are made for the purpose of determining whether such rate exceeds the
Maximum Lawful Rate, shall be made, to the extent permitted by applicable law,
by amortizing, prorating, allocating and spreading, using the actuarial method,
all interest contracted for, charged, taken, reserved or received by Lender
throughout the full term of this Note and/or any other Loan Documents (including
any and all renewal and extension periods).

 

Multifamily Note — MultistateForm 6010Page 4Fannie Mae06-12© 2012 Fannie Mae

 

 

(b)          In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to this Note and/or any Indebtedness.

 

(c)          Not later than the sixty-first (61st) day before the date Borrower
files suit seeking penalties for Lender's violation of the usury law (or not
later than the time of Borrower filing a counterclaim in an original action by
Lender), Borrower is required to give Lender written notice stating in
reasonable detail the nature and amount of the violation. Lender is then
entitled to correct such violation within the sixty (60) day period beginning
with the date such notice is received. If the usury violation is raised on a
counterclaim, Lender can petition the court to abate the proceedings for sixty
(60) days to allow Lender to cure the violation. If Lender timely corrects such
violation, Lender will not be liable to Borrower for such violation, except to
reimburse Borrower for reasonable attorneys' fees in the event the issue is
raised by Borrower in a counterclaim. Lender is also not liable to Borrower for
a violation of the usury penalty statute if Lender gives written notice to
Borrower of Lender's usury violation before Borrower itself gives written notice
of the violation or files an action alleging the violation, and provided Lender
corrects such violation not later than the sixtieth (60th) day after the date
Lender actually discovered the violation that applies to the Note and/or any of
the Indebtedness. Notwithstanding anything to the contrary contained herein or
in any of the other Loan Documents, it is not the intention of Lender to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 

18.         Ceiling Election.

 

To the extent that Lender is relying on Chapter 303 of the Texas Finance Code to
determine the Maximum Lawful Rate payable on the Note and/or any other portion
of the Indebtedness, Lender will utilize the weekly ceiling from time to time in
effect as provided in such Chapter 303, as amended. To the extent United States
federal law permits Lender to contract for, charge, take, receive or reserve a
greater amount of interest than under Texas law, Lender will rely on United
States federal law instead of such Chapter 303 for the purpose of determining
the Maximum Lawful Rate. Additionally, to the extent permitted by applicable law
now or hereafter in effect, Lender may, at its option and from time to time,
utilize any other method of establishing the Maximum Lawful Rate under such
Chapter 303 or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.

 

Multifamily Note — MultistateForm 6010Page 5Fannie Mae06-12© 2012 Fannie Mae

 

 

ATTACHED SCHEDULE. The following Schedule is attached to this Note:

 

¨  Schedule 1                        Modifications to Note

 

[Remainder of Page Intentionally Blank]

 

Multifamily Note — MultistateForm 6010Page 6Fannie Mae06-12© 2012 Fannie Mae

 

  

IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
(where applicable) or has caused this Note to be signed and delivered under seal
(where applicable) by its duly authorized representative. Where applicable law
so provides, Borrower intends that this Note shall be deemed to be signed and
delivered as a sealed instrument.

  



  BORROWER:       BRE MF CASCADES II LLC,
a Delaware limited liability company



 

  By: /s/ Olivia John     Olivia John     Vice President

 

Multifamily Note — MultistateForm 6010Page 7Fannie Mae06-12© 2012 Fannie Mae

 

  

ENDORSEMENT


 

TO MULTIFAMILY NOTE

 

Dated as of May 27 , 2014,

 

given by

 

BRE MF CASCADES II LLC,
a Delaware limited liability company

 

to

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association



 

in the original principal amount of $ 23,175,000.00

 



 

 

Pay to the order of            FANNIE
MAE                                        , without recourse.

 

  LENDER:       WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association

 

  By: /s/ Christian Adrian     Christian Adrian     Director

 

Date: as of May 27 , 2014

 



 

